Title: [Diary entry: 21 November 1785]
From: Washington, George
To: 

Monday 21st. Thermometer at 48 in the Morning— at Noon and  at N. Lowering morning, with the wind at No. Et. About half after ten A.M. it began to Snow & continued to do so (of a Wet kind) until Night, when it ceased tho’ the ground was not covered more than an Inch thick. Colo. Harrison & Doctr. Craik left this after Breakfast, and I went up to Alexandria with G. Washington to meet the Directors of the Potomack Coma. and to a Turtle feast (the Turtle given by myself to the Gentlemen of Alexa.). Returned in the Evening and found the Count Doradour recommended by, & related to the Marqs. de la Fayette here, as also the Revd. Mr. Magowan.